DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  In the last line of claim 3, the word “of” should follow the word change.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  In the sixth line of claim 6, a comma should follow the word “user” in the line.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  In the last line of claim 12, the word “of” should follow the word change.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  In the sixth line of claim 15, a comma should follow the word “user” in the line.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Farlotti (U. S. Patent 10,369,597 B2, hereafter ‘597).

Regarding claim 1, Farlotti teaches a mobile computing device (‘597; fig. 2A) comprising: a display (‘597; fig. 2A, element 16A, transparent display; col. 5, ln. 14-15); an image acquisition component (‘597; fig. 2A, element 16B, high resolution camera; col. 5, ln. 14-15); and an application executing on the computing device (‘597; fig. 2A, elements 18A-18J; application executing on the computing device) and configured to: cause the image acquisition component to acquire an image of a physical mail item pickup area (‘597; fig. 1, elements 12 and 14; col. 5, ln. 1-3; col. 5, ln. 14-26), cause the image of the physical mail item pickup area to be displayed on the display of the mobile computing device (‘597; figs. 3A and 3B; col. 7, ln. 31-34; col. 7, ln. 66-67), cause to be superimposed on the image of the physical mail item pickup area (‘597; fig. 4; col. 8, ln. 19-28), one or more visual cues that direct a user of the mobile computing device to a location of a physical mail item for the user (‘597; fig. 4; col. 8, ln. 19-40; cues by way of visual overlays of the real-world image the target location of the physical mail item for the user).

In regard to claim 2, Farlotti teaches the mobile computing device as recited in claim 1 and further teaches wherein the application executing on the computing device is further configured to dynamically update the one or more visual cues superimposed on the image of the physical mail item pickup area by one or more of: changing one or more attributes of the one or more visual cues to change the visual appearance of the one or more visual cues (‘597; fig. 4; col. 8, ln. 19-40; displaying a green flag for correct placement; displaying a red flag or the like for incorrect placement).

Regarding claim 3, Farlotti teaches the mobile computing device as recited in claim 1 and further teaches wherein the application executing on the computing device is further configured to dynamically update the one or more visual cues superimposed on the image of the physical mail item pickup area in response to a change the orientation or position of the mobile computing device (‘597; figs. 1 and 2A; col. 6, ln. 40-58; a spatial positioning software 18D in conjunction with operator's view field, the position of the real objects being acquired by the camera 16B and the 3D sensors 16D follow the orientation or position of the mobile computing device attached to the user’s head).

In regard to claim 4, Farlotti teaches the mobile computing device as recited in claim 1 and further teaches wherein the application executing on the computing device is further configured to: provide, to a mail item manager (‘597; fig. 2A, elements 18A-18J; mail item manager application executing on the mobile computing device), data that identifies the user of the mobile computing device (‘597; figs. 1 and 2A; col. 6, ln. 40-58; a spatial positioning software 18D in conjunction with operator's view field, the position of the real objects being acquired by the camera 16B and the 3D sensors 16D follow the orientation or position of the mobile computing device attached to the user’s head), and receive, from the mail item manager (‘597; fig. 2A, elements 18A-18J; mail item manager application executing on the mobile computing device), the location of the physical mail item for the user (‘597; fig. 4; col. 8, ln. 19-40; cues by way of visual overlays of the real-world image the target location of the physical mail item for the user).

Regarding 5, Farlotti teaches the mobile computing device as recited in claim 1 and further teaches wherein: the location of the physical mail item for the user is outside a current field of view of the image acquisition component (‘597; col. 5, ln. 31-33), and the one or more visual cues that direct the user of the mobile computing device to the location of the physical mail item for the user visually indicate a direction that the mobile computing device should be oriented to bring the location of the physical mail item for the user into the field of view of the image acquisition component (‘597; col. 5, ln. 31-35).

In regard to claim 6, Farlotti teaches the mobile computing device as recited in claim 1 and further teaches wherein: the location of the physical mail item for the user is within a current field of view of the image acquisition component (‘597; figs. 3A and 3B; col. 7, ln. 31-34; col. 7, ln. 66-67) and is further than a threshold distance from the mobile computing device (‘597; col. 8, ln. 29-30), and the one or more visual cues that direct the user of the mobile computing device to the location of a physical mail item for the user direct the user of the mobile computing device to a vicinity of the physical mail item for the user (‘597; col. 8, ln. 29-40).

Regarding claim 7, Farlotti teaches the mobile computing device as recited in claim 1 and further teaches wherein: the location of the physical mail item for the user is within a current field of view of the image acquisition component (‘597; figs. 3A and 3B; col. 7, ln. 31-34; col. 7, ln. 66-67) and is less than a threshold distance from the mobile computing device (‘597; figs. 3A and 3B; col. 7, ln. 31-34; col. 7, ln. 66-67), and the one or more visual cues that direct the user of the mobile computing device to the location of a physical mail item for the user identify the physical mail item for the user on the image of the physical item pickup area (‘597; fig. 4; col. 8, ln. 19-40; cues the target location of the physical mail item for the user).

In regard to claim 8, Farlotti teaches the mobile computing device as recited in claim 1 and further teaches wherein the one or more visual cues superimposed on the image of the physical mail item pickup area include one or more of one or more objects (‘597; col. 8, ln. 34-38; flags), one or more symbols (‘597; col. 8, ln. 34-38; red flag, green flag), one or more shapes (‘597; col. 7, ln. 51-52 (‘597; col. 8, ln. 34-38; different sized rectangular boxes, flags), one or more shaded areas (‘597; col 8, ln. 34; highlighting and the like), or text (‘597; col. 7, ln. 51-52).

Regarding claim 9, Farlotti teaches the mobile computing device as recited in claim 1 and further teaches wherein the image of the physical mail item pickup area is a video image (‘597; col. 6, ln. 40-54; imaging in real-time the user’s field of view as the user moves in the environment).

In regard to clam 10, Farlotti teaches a computer-implemented method (‘597; figs. 1 and 2A) comprising: an application (‘597; fig. 2A, elements 18A-18J; application executing on the computing device) executing on a computing device (‘597; fig. 2A): causing an image acquisition component (‘597; fig. 2A, element 16B, high resolution camera; col. 5, ln. 14-15) on the mobile computing device (‘597; fig. 2A) to acquire an image of a physical mail item pickup area (‘597; fig. 1, elements 12 and 14; col. 5, ln. 1-3; col. 5, ln. 14-26), causing the image of the physical mail item pickup area to be displayed on a display of the mobile computing device (‘597; figs. 3A and 3B; col. 7, ln. 31-34; col. 7, ln. 66-67), causing to be superimposed on the image of the physical mail item pickup area (‘597; fig. 4; col. 8, ln. 19-28), one or more visual cues that direct a user of the mobile computing device to a location of a physical mail item for the user (‘597; fig. 4; col. 8, ln. 19-40; cues by way of visual overlays of the real-world image the target location of the physical mail item for the user).

Regarding claim 11, Farlotti teaches the computer-implemented method as recited in claim 10 and further teaches the method as further comprising the application executing on the computing device dynamically updating the one or more visual cues superimposed on the image of the physical mail item pickup area by one or more of: changing one or more attributes of the one or more visual cues to change the visual appearance of the one or more visual cues (‘597; fig. 4; col. 8, ln. 19-40; displaying a green flag for correct placement; displaying a red flag or the like for incorrect placement).

In regard to claim 12, Farlotti teaches the computer-implemented method as recited in claim 10 and further teaches the method as further comprising the application executing on the computing device dynamically updating the one or more visual cues superimposed on the image of the physical mail item pickup area in response to a change the orientation or position of the mobile computing device (‘597; figs. 1 and 2A; col. 6, ln. 40-58; a spatial positioning software 18D in conjunction with operator's view field, the position of the real objects being acquired by the camera 16B and the 3D sensors 16D follow the orientation or position of the mobile computing device attached to the user’s head).

Regarding claim 13, Farlotti teaches the computer-implemented method as recited in claim 10 and further teaches the method as further comprising the application executing on the computing device: providing, to a mail item manager (‘597; fig. 2A, elements 18A-18J; mail item manager application executing on the mobile computing device), data that identifies the user of the mobile computing device (‘597; figs. 1 and 2A; col. 6, ln. 40-58; a spatial positioning software 18D in conjunction with operator's view field, the position of the real objects being acquired by the camera 16B and the 3D sensors 16D follow the orientation or position of the mobile computing device attached to the user’s head), and receiving, from the mail item manager (‘597; fig. 2A, elements 18A-18J; mail item manager application executing on the mobile computing device), the location of the physical mail item for the user (‘597; fig. 4; col. 8, ln. 19-40; cues by way of visual overlays of the real-world image the target location of the physical mail item for the user).

In regard to claim 14, Farlotti teaches the computer-implemented method as recited in claim 10 and further teaches wherein: the location of the physical mail item for the user is outside a current field of view of the image acquisition component (‘597; col. 5, ln. 31-33), and the one or more visual cues that direct the user of the mobile computing device to the location of the physical mail item for the user visually indicate a direction that the mobile computing device should be oriented to bring the location of the physical mail item for the user into the field of view of the image acquisition component (‘597; col. 5, ln. 31-35).

Regarding claim 15, Farlotti teaches the computer-implemented method as recited in claim 10 and further teaches wherein: the location of the physical mail item for the user is within a current field of view of the image acquisition component (‘597; figs. 3A and 3B; col. 7, ln. 31-34; col. 7, ln. 66-67) and is further than a threshold distance from the mobile computing device (‘597; col. 8, ln. 29-30), and the one or more visual cues that direct the user of the mobile computing device to the location of a physical mail item for the user direct the user of the mobile computing device to a vicinity of the physical mail item for the user (‘597; col. 8, ln. 29-40).

In regard to claim 16, Farlotti teaches the computer-implemented method as recited in claim 10 and further teaches wherein: the location of the physical mail item for the user is within a current field of view of the image acquisition component (‘597; figs. 3A and 3B; col. 7, ln. 31-34; col. 7, ln. 66-67) and is less than a threshold distance from the mobile computing device (‘597; figs. 3A and 3B; col. 7, ln. 31-34; col. 7, ln. 66-67), and the one or more visual cues that direct the user of the mobile computing device to the location of a physical mail item for the user identify the physical mail item for the user on the image of the physical item pickup area (‘597; fig. 4; col. 8, ln. 19-40; cues the target location of the physical mail item for the user).

Regarding claim 17, Farlotti teaches the computer-implemented method as recited in claim 10, wherein the one or more visual cues superimposed on the image of the physical mail item pickup area include one or more of one or more objects (‘597; col. 8, ln. 34-38; flags), one or more symbols (‘597; col. 8, ln. 34-38; red flag, green flag), one or more shapes (‘597; col. 7, ln. 51-52 (‘597; col. 8, ln. 34-38; different sized rectangular boxes, flags), one or more shaded areas (‘597; col 8, ln. 34; highlighting and the like), or text (‘597; col. 7, ln. 51-52).

In regard to claim 18, Farlotti teaches the computer-implemented method as recited in claim 10 and further teaches wherein the image of the physical mail item pickup area is a video image (‘597; col. 6, ln. 40-54; imaging in real-time the user’s field of view as the user moves in the environment).

Regarding claim 19, Farlotti teaches one or more non-transitory computer-readable media storing instructions (‘597; col. 6, ln. 27-30; software and software components loaded on to a computer storing instructions for operation of the computer; claim 16; at least one non-transitory storage medium communicatively coupled to the at least one processor, the at least one non-transitory storage medium which stores a set of processor-executable image analysis instructions which, when executed by the at least one processor cause the processor to perform the methods of the invention) which, when processed by one or more processors (‘597; fig. 2A; claim 16; at least one processor), cause an application executing on a computing device (‘597; fig. 2A) to: cause an image acquisition component (‘597; fig. 2A, element 16B, high resolution camera; col. 5, ln. 14-15) on the mobile computing device (‘597; figs. 1 and 2A) to acquire an image of a physical mail item pickup area (‘597; fig. 1, elements 12 and 14; col. 5, ln. 1-3; col. 5, ln. 14-26), cause the image of the physical mail item pickup area to be displayed on a display of the mobile computing device (‘597; figs. 3A and 3B; col. 7, ln. 31-34; col. 7, ln. 66-67), cause to be superimposed on the image of the physical mail item pickup area (‘597; fig. 4; col. 8, ln. 19-28), one or more visual cues that direct a user of the mobile computing device to a location of a physical mail item for the user (‘597; fig. 4; col. 8, ln. 19-40; cues by way of visual overlays of the real-world image the target location of the physical mail item for the user).

In regard to claim 20, Farlotti teaches the one or more non-transitory computer-readable media as recited in claim 19 and further teaches wherein the processing of the instructions by the one or more processors further causes the application executing on the computing device to dynamically update the one or more visual cues superimposed on the image of the physical mail item pickup area by one or more of: changing one or more attributes of the one or more visual cues to change the visual appearance of the one or more visual cues (‘597; fig. 4; col. 8, ln. 19-40; displaying a green flag for correct placement; displaying a red flag or the like for incorrect placement).

Conclusion
The following prior art, made of record, was not relied upon but is considered pertinent to applicant's disclosure:
US 20040182925 A1	Item Tracking and Processing Systems and Methods – more items. The systems involve a data acquisition device and a display device. At least one data acquisition device and the display device may be mounted on frames having a see-through display and an orientation sensor. An item tracking system tracks the items to be processed. The orientation sensor determines the orientation and position of the wearer of the data acquisition device and the display device such that the wearer of the device may see information about or related to the items in the wearer's field of view. In a see-through display, this information may appear to be proximately superimposed on the item. A method of using the invention includes viewing characteristic information about items on a display device and processing the items in accordance with the characteristic information. Figures 19-22 describe mail and parcel sorting using AR to assist the user in the correct sorting/placement of the items.

US 20150110343 A1	Sorting System Using Wearable Input Device – Methods for sorting mail pieces and corresponding systems and computer-readable mediums. A method includes determining that a camera of a wearable device is directed at a mail piece and capturing an image of the mail piece by the camera of the wearable device. The method includes transmitting the image from the wearable device to a mail processing system and notifying a user wearing the wearable device of a sort location of the mail processing system that corresponds to the mail piece. 

US 20160371638 A1	Concepts for Identifying an Asset Sort Location – Systems and methods for facilitating the sorting of assets to sort locations. In various embodiments, a sort employee scans an asset indicia using a user device, which stores asset data corresponding to the stored asset. As the sort employee nears a sort location (e.g., a delivery vehicle) with the asset and the user device, the user device automatically communicates wirelessly with a sort location receiver to associate the asset data with data indicative of the sort location where the user deposits the asset. In various embodiments, a device may determine whether the user device is proximate the appropriate sort location for the item, and may generate an alert upon a determination that the user device is proximate an incorrect sort location.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edward Martello whose telephone number is (571) 270-1883.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613